       Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 1 of 52


                                                                        APPEAL,CLOSED,TYPE−C
                                 U.S. District Court
                      District of Columbia (Washington, DC)
                 CIVIL DOCKET FOR CASE #: 1:13−cv−00993−RJL

SOLENEX LLC v. ZINKE et al                                  Date Filed: 06/28/2013
Assigned to: Judge Richard J. Leon                          Date Terminated: 09/24/2018
 Case: 1:17−cv−00609−RJL                                    Jury Demand: None
Case in other court: USCA, 14−05193                         Nature of Suit: 893 Environmental Matters
                                                            Jurisdiction: U.S. Government Defendant
Cause: 05:551 Administrative Procedure Act
Plaintiff
SOLENEX LLC                                  represented by William Perry Pendley
A Louisiana Limited Liability Company                       MOUNTAIN STATES LEGAL
                                                            FOUNDATION
                                                            2596 South Lewis Way
                                                            Lakewood, CO 80227
                                                            (303) 292−2021
                                                            Fax: (303) 292−1980
                                                            Email: wppendley@mountainstateslegal.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           Jessica J. Spuhler
                                                           MOUNTAIN STATES LEGAL
                                                           FOUNDATION
                                                           2596 South Lewis Way
                                                           Lakewood, CO 80227
                                                           (303) 292−2021
                                                           Fax: (303) 292−1980
                                                           Email: jspuhler@mountainstateslegal.com
                                                           TERMINATED: 12/20/2013
                                                           PRO HAC VICE

                                                           Steven James Lechner
                                                           LAW OFFICE OF STEVEN J. LECHNER
                                                           9830 Xavier Court
                                                           Westminster, CO 80031
                                                           (720) 936−8363
                                                           Email: steven.j.lechner@gmail.com
                                                           TERMINATED: 05/10/2018


V.
Defendant
S. M. R. JEWELL                              represented by Clare Marie Boronow
Secretary, US Department of the Interior,                   U.S. DEPARTMENT OF JUSTICE
in her official capacity                                    Environment and Natural Resources
TERMINATED: 05/22/2017                                      Division
                                                                                                        1
       Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 2 of 52


                                                   999 18th Street
                                                   South Terrace, Suite 370
                                                   Denver, CO 80202
                                                   (303) 844−1362
                                                   Fax: (303) 844−1350
                                                   Email: clare.boronow@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   John S. Most
                                                   DEPARTMENT OF JUSTICE
                                                   Land & Natural Resources Div.
                                                   Ben Franklin Station
                                                   P.O. Box 7611
                                                   Washington, DC 20044−1420
                                                   (202) 616−3353
                                                   Fax: (202) 305−0506
                                                   Email: john.most@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Marissa Ann Piropato
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   ENRD
                                                   P.O. Box 7611
                                                   Washington, DC 20044−7611
                                                   (202) 305−0470
                                                   Email: marissa.piropato@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ruth Ann Storey
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Environment & Natural Resources
                                                   Division
                                                   Ben Franklin Station
                                                   P.O. Box 7611
                                                   Washington, DC 20044
                                                   (202) 305−0493
                                                   Fax: (202) 305−0506
                                                   Email: ruth.ann.storey@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
MIKE POOL                              represented by Ruth Ann Storey
Acting Director, Bureau of Land                       (See above for address)
Management, in his official capacity                  LEAD ATTORNEY
TERMINATED: 05/05/2016                                ATTORNEY TO BE NOTICED

Defendant

                                                                                       2
       Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 3 of 52


JAMIE E. CONNELL                              represented by Clare Marie Boronow
State Director, Montana State Office,                        (See above for address)
Bureau of Land Management, in his                            LEAD ATTORNEY
official capacity                                            ATTORNEY TO BE NOTICED
TERMINATED: 05/22/2017
                                                          John S. Most
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Marissa Ann Piropato
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Ruth Ann Storey
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
THOMAS J. VILSACK                             represented by Clare Marie Boronow
Secretary, U.S. Department of                                (See above for address)
Agriculture, in his official capacity                        LEAD ATTORNEY
TERMINATED: 05/22/2017                                       ATTORNEY TO BE NOTICED

                                                          John S. Most
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Marissa Ann Piropato
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Ruth Ann Storey
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
TOM TIDWELL                                   represented by Clare Marie Boronow
Chief, U.S. Forest Service, in his official                  (See above for address)
capacity                                                     LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                          John S. Most
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                                                       3
       Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 4 of 52



                                                        Marissa Ann Piropato
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Ruth Ann Storey
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Defendant
FAYE KRUEGER                                represented by Ruth Ann Storey
Regional Forester, U.S. Forest Service −                   (See above for address)
Region 1, in her official capacity                         LEAD ATTORNEY
TERMINATED: 05/05/2016                                     ATTORNEY TO BE NOTICED

Defendant
WILLIAM AVEY                                represented by Clare Marie Boronow
Forest Supervisor, Lewis and Clark                         (See above for address)
National Forest, in his official capacity                  LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        John S. Most
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Marissa Ann Piropato
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Ruth Ann Storey
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Defendant
CAROL SHULL                                 represented by Ruth Ann Storey
Interim Keeper, National Register, in her                  (See above for address)
official capacity                                          LEAD ATTORNEY
TERMINATED: 05/05/2016                                     ATTORNEY TO BE NOTICED

Defendant
MICHAEL CONNOR                              represented by Clare Marie Boronow
Deputy Secretary, U.S. Department of the                   (See above for address)
Interior                                                   LEAD ATTORNEY
TERMINATED: 05/22/2017                                     ATTORNEY TO BE NOTICED


                                                                                     4
      Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 5 of 52


                                                   John S. Most
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Marissa Ann Piropato
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ruth Ann Storey
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
NEIL KORNZE                            represented by Clare Marie Boronow
Director, Bureau of Land Management                   (See above for address)
TERMINATED: 05/22/2017                                LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   John S. Most
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Marissa Ann Piropato
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ruth Ann Storey
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
ADEN L. SEIDLITZ                       represented by Clare Marie Boronow
Acting State Director, Montana State                  (See above for address)
Office, Bureau of Land Management                     LEAD ATTORNEY
TERMINATED: 05/22/2017                                ATTORNEY TO BE NOTICED

                                                   John S. Most
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Marissa Ann Piropato
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                5
      Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 6 of 52



                                                          Ruth Ann Storey
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
LEANNE MARTEN                              represented by Clare Marie Boronow
Regional Forester, U.S. Forest Service −                  (See above for address)
Region 1                                                  LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          John S. Most
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Marissa Ann Piropato
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Ruth Ann Storey
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
STEPHANIE TOOTHMAN                         represented by Clare Marie Boronow
Keeper, National Register                                 (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          John S. Most
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Marissa Ann Piropato
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Ruth Ann Storey
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Defendant
RYAN ZINKE                                 represented by Clare Marie Boronow
Secretary, U.S. Department of the                         (See above for address)
                                                                                    6
       Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 7 of 52


Interior                                             LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     John S. Most
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Marissa Ann Piropato
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Ruth Ann Storey
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Defendant
GEORGE E. PERDUE, III                    represented by Clare Marie Boronow
"Sonny," Secretary, U.S. Department of                  (See above for address)
Agriculture                                             LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                     John S. Most
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Marissa Ann Piropato
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Ruth Ann Storey
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Defendant
JAMES E. CASON                           represented by Clare Marie Boronow
Acting Deputy Secretary, U.S.                           (See above for address)
Department of the Interior                              LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                     John S. Most
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                     Marissa Ann Piropato

                                                                                  7
      Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 8 of 52


                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ruth Ann Storey
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
MICHAEL D. NEDD                      represented by Clare Marie Boronow
Acting Director, BLM                                (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 John S. Most
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Marissa Ann Piropato
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ruth Ann Storey
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Defendant
JON RABY                             represented by Clare Marie Boronow
Acting State Director, Montana and                  (See above for address)
Dakotas State Office, BLM                           LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 John S. Most
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Marissa Ann Piropato
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Ruth Ann Storey
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED


                                                                              8
      Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 9 of 52


Defendant
JEFFREY H. WOOD                           represented by Clare Marie Boronow
Acting Assistant Attorney General, U.S.                  (See above for address)
Department of Justice Environment and                    LEAD ATTORNEY
Natural Resources Div.                                   ATTORNEY TO BE NOTICED

                                                         John S. Most
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Marissa Ann Piropato
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Ruth Ann Storey
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
BLACKFEET HEADWATERS                      represented by Timothy Joseph Preso
ALLIANCE                                                 EARTHJUSTICE
                                                         313 East Main Street
                                                         Bozeman, MT 59715
                                                         (406) 586−9699
                                                         Fax: (406) 586−9695
                                                         Email: tpreso@earthjustice.org
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Aurora R. Janke
                                                         OFFICE OF ATTORNEY GENERAL/WA
                                                         800 Fifth Avenue
                                                         Suite 2000
                                                         Seattle, WA 98104
                                                         (206) 233−3391
                                                         Email: ajanke@atg.wa.gov
                                                         TERMINATED: 05/04/2018
                                                         PRO HAC VICE

Intervenor Defendant
GLACIER−TWO MEDICINE                      represented by Timothy Joseph Preso
ALLIANCE                                                 (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED


                                                                                          9
     Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 10 of 52


                                                Aurora R. Janke
                                                (See above for address)
                                                TERMINATED: 05/04/2018
                                                PRO HAC VICE

Intervenor Defendant
MONTANA WILDERNESS                  represented by Timothy Joseph Preso
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Aurora R. Janke
                                                (See above for address)
                                                TERMINATED: 05/04/2018
                                                PRO HAC VICE

Intervenor Defendant
NATIONAL PARKS                      represented by Timothy Joseph Preso
CONSERVATION ASSOCIATION                           (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Aurora R. Janke
                                                (See above for address)
                                                TERMINATED: 05/04/2018
                                                PRO HAC VICE

Intervenor Defendant
WILDERNESS SOCIETY                  represented by Timothy Joseph Preso
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Aurora R. Janke
                                                (See above for address)
                                                TERMINATED: 05/04/2018
                                                PRO HAC VICE

Intervenor Defendant
PIKUNI TRADITIONALIST               represented by Timothy Joseph Preso
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Aurora R. Janke
                                                (See above for address)
                                                TERMINATED: 05/04/2018
                                                PRO HAC VICE

Amicus

                                                                             10
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 11 of 52


MONTANA PETROLEUM                       represented by James Wallace Porter , III
ASSOCIATION                                            BRADLEY ARANT BOULT
                                                       CUMMINGS LLP
                                                       1615 L Street, NW
                                                       Suite 1350
                                                       Washington, DC 20036
                                                       (202) 719−8232
                                                       Fax: (202) 719−8332
                                                       Email: jporter@bradley.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Amicus
BLACKFEET TRIBE                         represented by Joel William West Williams
                                                       NATIVE AMERICAN RIGHTS FUND
                                                       1514 P Street, NW
                                                       Washington, DC 20005
                                                       (202) 785−4166
                                                       Email: williams@narf.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Melody L. McCoy
                                                       NATIVE AMERICAN RIGHTS FUND
                                                       1506 Broadway
                                                       Boulder, CO 80302
                                                       (303) 447−8760
                                                       Fax: (303) 443−7776
                                                       Email: mmccoy@narf.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Amicus
CHAMBER OF COMMERCE OF                  represented by James Wallace Porter , III
THE UNITED STATES OF                                   (See above for address)
AMERICA                                                LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
06/28/2013   1        COMPLAINT against All Defendants ( Filing fee $ 400 receipt number
                      0090−3381865) filed by SOLENEX LLC. (Attachments: # 1 Summons Jewell
                      Summons, # 2 Summons Pool Summons, # 3 Summons Connell Summons, # 4
                      Summons Vilsack Summons, # 5 Summons Tidwell Summons, # 6 Summons
                      Krueger Summons, # 7 Summons Avey Summons, # 8 Summons Shull
                      Summons, # 9 Summons Holder Summons, # 10 Summons Clerk Summons, #
                      11 Civil Cover Sheet Civil Cover Sheet)(Lechner, Steven) (Entered:
                      06/28/2013)
06/28/2013   2        Corporate Disclosure Statement by SOLENEX LLC. (Lechner, Steven)
                      (Entered: 06/28/2013)
                                                                                             11
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 12 of 52



06/28/2013          Case Assigned to Judge Richard J. Leon. (kb) (Entered: 07/01/2013)
07/01/2013   3      ELECTRONIC SUMMONS (10) Issued as to WILLIAM AVEY, JAMIE
                    CONNELL, SALLY JEWELL, FAYE KRUEGER, MIKE POOL, CAROL
                    SHULL, TOM TIDWELL, TOM VILSACK, U.S. Attorney and U.S. Attorney
                    General. (Attachments: # 1 Summons, # 2 Summons, # 3 Summons, # 4
                    Summons, # 5 Summons, # 6 Summons, # 7 Summons, # 8 Summons, # 9
                    Summons, # 10 Notice of Consent, # 11 Consent Form)(kb) (Entered:
                    07/01/2013)
07/01/2013   4      STANDING ORDER. Signed by Judge Richard J. Leon on 7/1/13. (lcrjl1)
                    (Entered: 07/01/2013)
07/02/2013   5      MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jessica J.
                    Spuhler, :Firm− Mountain States Legal Foundation, :Address− 2596 S. Lewis
                    Way, Lakewood, CO 80227. Phone No. − (303) 292−2021. Fax No. − (303)
                    292−1980 by SOLENEX LLC (Attachments: # 1 Declaration Spuhler
                    Declaration, # 2 Text of Proposed Order Proposed Order Granting
                    Motion)(Lechner, Steven) (Entered: 07/02/2013)
07/23/2013          MINUTE ORDER granting 5 Motion for Leave to Appear Pro Hac Vice. It is
                    hereby ORDERED that the motion is GRANTED and that attorney Jessica J.
                    Spuhler be, and hereby is, admitted pro hac vice in this case. Signed by Judge
                    Richard J. Leon on 7/23/13. (lcrjl1) (Entered: 07/23/2013)
07/31/2013   6      RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    WILLIAM AVEY served on 7/5/2013; JAMIE CONNELL served on
                    7/5/2013; SALLY JEWELL served on 7/10/2013; FAYE KRUEGER served
                    on 7/5/2013; MIKE POOL served on 7/9/2013; CAROL SHULL served on
                    7/9/2013; SOLENEX LLC served on 6/28/2013; TOM TIDWELL served on
                    7/9/2013; TOM VILSACK served on 7/9/2013 (Attachments: # 1 Summons
                    Pool Proof of Service, # 2 Summons Connell Proof of Service, # 3 Summons
                    Vilsack Proof of Service, # 4 Summons Tidwell Proof of Service, # 5
                    Summons Krueger Proof of Service, # 6 Summons Avey Proof of Service, # 7
                    Summons Shull Proof of Service, # 8 Summons Holder Proof of Service, # 9
                    Summons US Attorney Proof of Service)(Spuhler, Jessica) (Entered:
                    07/31/2013)
07/31/2013   7      RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                    on United States Attorney General. Date of Service Upon United States
                    Attorney General 7/10/2013., RETURN OF SERVICE/AFFIDAVIT of
                    Summons and Complaint Executed as to the United States Attorney. Date of
                    Service Upon United States Attorney on 7/10/2013. ( Answer due for ALL
                    FEDERAL DEFENDANTS by 9/8/2013.) (See Docket Entry 6 to view
                    document). (znmw, ) (Entered: 08/01/2013)
09/09/2013   8      ANSWER to Complaint by WILLIAM AVEY, JAMIE CONNELL, SALLY
                    JEWELL, FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM
                    TIDWELL, TOM VILSACK.(Storey, Ruth) (Entered: 09/09/2013)
09/26/2013   9      MOTION to Intervene by BLACKFEET HEADWATERS ALLIANCE,
                    GLACIER−TWO MEDICINE ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, NATIONAL PARKS CONSERVATION ASSOCIATION,
                    WILDERNESS SOCIETY (Attachments: # 1 Memorandum in Support, # 2
                    Exhibit FS Travel Plan, # 3 Exhibit Weaver excerpt, # 4 Exhibit Blackfeet
                                                                                                     12
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 13 of 52



                    Proclamation, # 5 Exhibit Vest article, # 6 Exhibit Blackfeet Letter, # 7 Exhibit
                    Cunningham Letter, # 8 Exhibit Wilmoth Letter, # 9 Exhibit Lonnie Letter, #
                    10 Exhibit Bruno Decl, # 11 Exhibit Caruso−Hirst Decl, # 12 Exhibit
                    Ferenstein Decl, # 13 Exhibit Flint Decl, # 14 Exhibit Sentz Decl, # 15 Exhibit
                    Jamison Decl, # 16 Exhibit Perkins Decl, # 17 Exhibit Gladstone Decl, # 18
                    Exhibit Proposed Answer, # 19 Exhibit Corporate Disclosure Statement, # 20
                    Text of Proposed Order)(Preso, Timothy) (Entered: 09/26/2013)
10/08/2013   10     First MOTION for Extension of Time to File Response/Reply as to 9 MOTION
                    to Intervene by SOLENEX LLC (Attachments: # 1 Text of Proposed
                    Order)(Lechner, Steven) (Entered: 10/08/2013)
10/09/2013   11     Memorandum in opposition to re 10 First MOTION for Extension of Time to
                    File Response/Reply as to 9 MOTION to Intervene filed by BLACKFEET
                    HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE,
                    MONTANA WILDERNESS ASSOCIATION, NATIONAL PARKS
                    CONSERVATION ASSOCIATION, WILDERNESS SOCIETY.
                    (Attachments: # 1 Exhibit, # 2 Text of Proposed Order)(Preso, Timothy)
                    (Entered: 10/09/2013)
10/10/2013   12     REPLY to opposition to motion re 10 First MOTION for Extension of Time to
                    File Response/Reply as to 9 MOTION to Intervene filed by SOLENEX LLC.
                    (Lechner, Steven) (Entered: 10/10/2013)
10/16/2013   13     Unopposed MOTION to Stay by WILLIAM AVEY, JAMIE CONNELL,
                    SALLY JEWELL, FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM
                    TIDWELL, TOM VILSACK (Storey, Ruth) (Entered: 10/16/2013)
10/22/2013          MINUTE ORDER granting 10 Motion for Extension of Time to File Response
                    re 9 MOTION to Intervene . It is hereby ORDERED that the motion is
                    GRANTED and plaintiff's response is due 11/19/2013. Signed by Judge
                    Richard J. Leon on 10/22/13. (lcrjl1, ) (Entered: 10/22/2013)
11/01/2013          MINUTE ORDER granting in part, nunc pro tunc, 13 Defendants' MOTION
                    for a Stay of Case Management Order in Light of Lapse of Appropriations. It is
                    hereby ORDERED that the motion is GRANTED nunc pro tunc to the extent it
                    requests an extension for filings affected by the government shutdown; and it is
                    further ordered that the filing deadline for the Joint Meet and Confer Statement
                    is extended nunc pro tunc by 16 days. Signed by Judge Richard J. Leon on
                    11/1/2013. (lcrjl1, ) (Entered: 11/01/2013)
11/08/2013   14     MEET AND CONFER STATEMENT. (Attachments: # 1 Text of Proposed
                    Order Proposed Scheduling Order)(Spuhler, Jessica) (Entered: 11/08/2013)
11/13/2013   15     SCHEDULING ORDER: On or before December 15, 2013 defendants will
                    deliver to plaintiff documents considered to be relevant. The parties will either
                    submit a schedule governing further discovery or the parties will agree that the
                    provided documents are comprehensive, obviating the need for additional
                    discovery on or before 2/13/2014. SEE ORDER FOR FULL DETAILS. Signed
                    by Judge Richard J. Leon on 11/10/13. (tb, ) (Entered: 11/13/2013)
11/19/2013   16     Memorandum in opposition to re 9 MOTION to Intervene filed by SOLENEX
                    LLC. (Attachments: # 1 Text of Proposed Order Proposed Order Denying
                    Motion to Intervene)(Lechner, Steven) (Entered: 11/19/2013)


                                                                                                        13
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 14 of 52



11/26/2013   17     REPLY to opposition to motion re 9 MOTION to Intervene filed by
                    BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE
                    ALLIANCE, MONTANA WILDERNESS ASSOCIATION, NATIONAL
                    PARKS CONSERVATION ASSOCIATION, WILDERNESS SOCIETY.
                    (Preso, Timothy) (Entered: 11/26/2013)
12/20/2013   18     NOTICE OF WITHDRAWAL OF APPEARANCE as to SOLENEX LLC.
                    Attorney Jessica J. Spuhler terminated. (Spuhler, Jessica) (Entered:
                    12/20/2013)
02/13/2014   19     Joint MOTION to Stay Proceedings for 56 Days by SOLENEX LLC
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    02/13/2014)
03/03/2014          MINUTE ORDER granting 19 Joint Motion to Stay Proceedings. It is hereby
                    ORDERED that the motion is GRANTED; it is further ORDERED that the
                    above−captioned case is STAYED until April 10, 2014; and it is further
                    ORDERED that on or before April 10, 2014, the parties shall file a status
                    report with this Court suggesting how this case shall proceed. Signed by Judge
                    Richard J. Leon on 3/3/2014. (lcrjl1, ) (Entered: 03/03/2014)
03/04/2014          Set/Reset Deadlines: Status Report due by 4/10/2014. (tb, ) (Entered:
                    03/04/2014)
04/10/2014   20     STATUS REPORT (JOINT) by SOLENEX LLC. (Attachments: # 1 Text of
                    Proposed Order)(Lechner, Steven) (Entered: 04/10/2014)
04/17/2014          MINUTE SCHEDULING ORDER: Upon consideration of the parties' 20 Joint
                    Status Report and Proposed Briefing Schedule, it is hereby ORDERED that the
                    following schedule shall govern the above−captioned case: plaintiff shall file a
                    motion for summary judgment on or before June 16, 2014;defendants shall file
                    a cross−motion for summary judgment and a response to plaintiff's motion for
                    summary judgment on or before July 28, 2014;plaintiff shall file a response to
                    defendants' cross−motion for summary judgment and a reply to defendants'
                    response on or before August 25, 2014;and defendants shall file a reply on or
                    before September 22, 2014.SO ORDERED. Signed by Judge Richard J. Leon
                    on 4/17/2014. (lcrjl1, ) (Entered: 04/17/2014)
04/17/2014          Set/Reset Deadlines: Cross Motions due by 7/28/2014. Response to Cross
                    Motions due by 8/25/2014. Reply to Cross Motions due by 9/22/2014.
                    Summary Judgment motions due by 6/16/2014. Response to Motion for
                    Summary Judgment due by 7/28/2014. Reply to Motion for Summary
                    Judgment due by 8/25/2014. (tb, ) (Entered: 04/17/2014)
06/10/2014   21     MEMORANDUM AND OPINION denying 9 the motion of Blackfeet
                    Headwaters Alliance, Glacier−Two Medicine Alliance, Montana Wilderness
                    Association, National Parks Conservation Association, and the Wilderness
                    Society to Intervene as Defendants. (Signed by Judge Richard J. Leon on
                    6/10/14). (tj ) (Entered: 06/10/2014)
06/10/2014   22     Consent MOTION for Extension of Time to Extend All Deadlines in the
                    Current Briefing Schedule by 21 Days by SOLENEX LLC (Attachments: # 1
                    Text of Proposed Order)(Lechner, Steven) (Entered: 06/10/2014)
06/13/2014

                                                                                                       14
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 15 of 52



                    MINUTE ORDER granting 22 Plaintiff's Unopposed Motion to Extend All the
                    Deadlines in the Current Briefing Schedule by 21 Days. It is hereby
                    ORDERED that the motion is GRANTED; and it is further ORDERED that the
                    following schedule shall govern the above−captioned case: plaintiff shall file a
                    motion for summary judgment on or before July 7, 2014; defendants shall file a
                    cross−motion for summary judgment and a response to plaintiff's motion for
                    summary judgment on or before August 18, 2014; plaintiff shall file a response
                    to defendants' cross−motion for summary judgment and a reply to defendants'
                    response on or before September 15, 2014; and defendants shall file a reply on
                    or before October 13, 2014. SO ORDERED. Signed by Judge Richard J. Leon
                    on 6/13/2014. (lcrjl1, ) (Entered: 06/13/2014)
06/30/2014          Reset Deadlines: Cross Motions due by 8/18/2014. Response to Cross Motions
                    due by 9/15/2014. Reply to Cross Motions due by 10/13/2014. Summary
                    Judgment motions due by 7/7/2014. Response to Motion for Summary
                    Judgment due by 8/18/2014. Reply to Motion for Summary Judgment due by
                    9/15/2014. (tj ) (Entered: 06/30/2014)
07/06/2014   23     Unopposed MOTION for Leave to File an Appendix by SOLENEX LLC
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    07/06/2014)
07/07/2014   24     MOTION for Summary Judgment by SOLENEX LLC (Attachments: # 1
                    Memorandum in Support, # 2 Statement of Facts, # 3 Text of Proposed
                    Order)(Lechner, Steven) (Entered: 07/07/2014)
07/10/2014          MINUTE ORDER granting 23 Plaintiff's Unopposed Motion for Leave to File
                    an Appendix. It is hereby ORDERED that the motion is GRANTED; it is
                    further ORDERED that the appendix shall contain the documents cited or
                    otherwise relied upon by the parties in their respective cross−motions for
                    summary judgment; and it is further ORDERED that the appendix shall be
                    prepared jointly by the parties and Plaintiff shall file the appendix within 14
                    days of the parties' final memorandum. Signed by Judge Richard J. Leon on
                    7/10/2014. (lcrjl1, ) (Entered: 07/10/2014)
07/15/2014   25     MOTION for Leave to File Amici Curiae Brief by BLACKFEET
                    HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE,
                    MONTANA WILDERNESS ASSOCIATION, NATIONAL PARKS
                    CONSERVATION ASSOCIATION, WILDERNESS SOCIETY
                    (Attachments: # 1 Text of Proposed Order)(Preso, Timothy) (Entered:
                    07/15/2014)
07/28/2014   26     Unopposed MOTION for Leave to File Amicus Curiae Brief by Montana
                    Petroleum Association (Attachments: # 1 Memorandum in Support Brief of
                    Amicus Curiae Montana Petroleum Association, # 2 Text of Proposed
                    Order)(Porter, James) (Entered: 07/28/2014)
07/29/2014   27     NOTICE of Errata Regarding Statement of Material Facts by SOLENEX LLC
                    (Lechner, Steven) (Entered: 07/29/2014)
08/01/2014   28     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 21 Memorandum &
                    Opinion, by BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO
                    MEDICINE ALLIANCE, MONTANA WILDERNESS ASSOCIATION,
                    NATIONAL PARKS CONSERVATION ASSOCIATION, WILDERNESS
                    SOCIETY. Filing fee $ 505, receipt number 0090−3797872. Fee Status: Fee
                                                                                                       15
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 16 of 52



                    Paid. Parties have been notified. (Preso, Timothy) (Entered: 08/01/2014)
08/04/2014   29     Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Court of Appeals fee was paid this date re 28 Notice
                    of Appeal to DC Circuit Court. (znmw, ) (Entered: 08/04/2014)
08/05/2014          USCA Case Number 14−5193 for 28 Notice of Appeal to DC Circuit Court,
                    filed by BLACKFEET HEADWATERS ALLIANCE, MONTANA
                    WILDERNESS ASSOCIATION, GLACIER−TWO MEDICINE ALLIANCE,
                    NATIONAL PARKS CONSERVATION ASSOCIATION, WILDERNESS
                    SOCIETY. (kb) (Entered: 08/06/2014)
08/13/2014   30     Unopposed MOTION to Amend/Correct Set/Reset Deadlines, by WILLIAM
                    AVEY, JAMIE CONNELL, SALLY JEWELL, FAYE KRUEGER, MIKE
                    POOL, CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK (Storey,
                    Ruth) (Entered: 08/13/2014)
08/14/2014          MINUTE ORDER Granting 30 Defendants' Unopposed Motion to Amend
                    Briefing Schedule. The following schedule shall now apply: Defendants'
                    Opposition to Plaintiff's Motion for Summary Judgment and Cross−Motion for
                    Summary Judgment is now due by 8/25/2014. Plaintiff's Reply in support of
                    their Motion for Summary Judgment and Opposition to Defendants'
                    Cross−Motion for Summary Judgment is due by 9/22/2014. Defendants' Reply
                    in Support of their Cross−Motion for Summary Judgment is due by
                    10/20/2014. Signed by Judge Richard J. Leon on 08/14/2014. (jth) (Entered:
                    08/14/2014)
08/18/2014          MINUTE ORDER granting 26 Motion for Leave to File. It is hereby
                    ORDERED that the Motion to Appear as Amicus Curiae in Support of
                    Plaintiff's Motion for Summary Judgment is GRANTED. It is further hereby
                    ORDERED that the Clerk of Court shall file the submitted [26−1] Brief of
                    Amicus Curiae the Montana Petroleum Association in Support of Plaintiff's
                    Motion for Summary Judgment. Signed by Judge Richard J. Leon on
                    8/18/2014. (lcrjl1) (Entered: 08/18/2014)
08/18/2014          MINUTE ORDER granting in part 25 Motion for Leave to File. It is hereby
                    ORDERED that the Motion of Blackfeet Headwaters Alliance, Glacier−Two
                    Medicine Alliance, Montana Wilderness Association, National Parks
                    Conservation Association, and The Wilderness Society, for Leave to File Brief
                    as Amici Curiae in opposition to Plaintiff's summary judgment motion, is
                    GRANTED. It is hereby further ORDERED that any such brief shall not
                    exceed 20 pages and shall be due by 9/2/2014. Signed by Judge Richard J.
                    Leon on 8/18/2014. (lcrjl1) (Entered: 08/18/2014)
08/18/2014   31     AMICUS BRIEF by MONTANA PETROLEUM ASSOCIATION. (jf, )
                    (Entered: 08/18/2014)
08/25/2014   32     Memorandum in opposition to re 24 MOTION for Summary Judgment and in
                    Support of Cross−Motion for Summary Judgment filed by WILLIAM AVEY,
                    JAMIE CONNELL, SALLY JEWELL, FAYE KRUEGER, MIKE POOL,
                    CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK. (Attachments: #
                    1 Statement of Material Facts, # 2 Bodily Declaration)(Storey, Ruth) (Entered:
                    08/25/2014)
08/26/2014   33

                                                                                                     16
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 17 of 52



                    Cross MOTION for Summary Judgment by WILLIAM AVEY, JAMIE
                    CONNELL, SALLY JEWELL, FAYE KRUEGER, MIKE POOL, CAROL
                    SHULL, TOM TIDWELL, THOMAS J. VILSACK (Storey, Ruth) (Entered:
                    08/26/2014)
08/26/2014   34     ERRATA by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL,
                    FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL,
                    THOMAS J. VILSACK. (Attachments: # 1 Corrected Memorandum)(Storey,
                    Ruth) (Entered: 08/26/2014)
09/02/2014   35     MOTION for Leave to File Brief Amicus Curiae in Support of Defendants by
                    Blackfeet Tribe (Attachments: # 1 Exhibit Proposed Amicus Brief in Support
                    of Defendants)(McCoy, Melody) (Entered: 09/02/2014)
09/02/2014   36     NOTICE of Appearance by Melody L. McCoy on behalf of Blackfeet Tribe
                    (McCoy, Melody) (Entered: 09/02/2014)
09/02/2014   37     Memorandum in opposition to re 24 MOTION for Summary Judgment Amici
                    Curiae Brief filed by BLACKFEET HEADWATERS ALLIANCE,
                    GLACIER−TWO MEDICINE ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, NATIONAL PARKS CONSERVATION ASSOCIATION,
                    WILDERNESS SOCIETY. (Attachments: # 1 Declaration Preso Declaration
                    with Attachments)(Preso, Timothy) (Entered: 09/02/2014)
09/03/2014          MINUTE ORDER granting 35 Motion for Leave to File. It is hereby
                    ORDERED that the Motion of Blackfeet Tribe for Leave to File Brief As
                    Amicus Curiae in Support of Defendants' Cross Motion for Summary
                    Judgment and Opposition to Plaintiff's Motion for Summary Judgment is
                    GRANTED. It is further ORDERED that the Clerk of Court shall file the
                    submitted [35−1] Brief of Amicus Curiae Blackfeet Tribe. Signed by Judge
                    Richard J. Leon on 9/3/2014. (lcrjl1) (Entered: 09/03/2014)
09/03/2014   38     AMICUS BRIEF by BLACKFEET TRIBE. (znmw, ) (Entered: 09/04/2014)
09/22/2014   39     Memorandum in opposition to re 33 Cross MOTION for Summary Judgment
                    filed by SOLENEX LLC. (Attachments: # 1 Exhibit Big Spring Letter, # 2
                    Statement of Facts Response to Defendants' Statement of Facts)(Lechner,
                    Steven) (Entered: 09/22/2014)
09/22/2014   40     REPLY to opposition to motion re 24 MOTION for Summary Judgment filed
                    by SOLENEX LLC. (Attachments: # 1 Exhibit Big Spring Letter, # 2
                    Statement of Facts in Response to Defendants' Statement of Facts)(Lechner,
                    Steven) (Entered: 09/22/2014)
10/20/2014   41     ENTERED IN ERROR.....Unopposed MOTION for Extension of Time to File
                    Response/Reply by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL,
                    MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK
                    (Storey, Ruth) Modified on 10/20/2014 (jf, ). (Entered: 10/20/2014)
10/20/2014   42     Unopposed MOTION for Extension of Time to File Response/Reply Corrected
                    Date Requested by WILLIAM AVEY, SALLY JEWELL, FAYE KRUEGER,
                    MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK
                    (Storey, Ruth) (Entered: 10/20/2014)
10/20/2014          NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 41
                    Unopposed MOTION for Extension of Time to File Response/Reply was
                                                                                                 17
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 18 of 52



                    entered in error and refiled by counsel. (See Docket Entry 42 to view
                    document) (jf, ) (Entered: 10/20/2014)
10/24/2014   43     REPLY to opposition to motion re 33 Cross MOTION for Summary Judgment
                    filed by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL, FAYE
                    KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J.
                    VILSACK. (Attachments: # 1 Second Bodily Declaration)(Storey, Ruth)
                    (Entered: 10/24/2014)
10/24/2014          MINUTE ORDER granting nunc pro tunc 42 Motion for Extension of Time to
                    File Response/Reply. It is hereby ORDERED that defendant's reply shall be
                    due on October 24, 2014. Signed by Judge Richard J. Leon on 10/24/2014.
                    (lcrjl1) (Entered: 10/24/2014)
10/28/2014          Set/Reset Deadlines: Reply due by 10/24/2014. (tb, ) (Entered: 10/28/2014)
10/31/2014   44     ORDER of USCA as to 28 Notice of Appeal to DC Circuit Court, filed by
                    BLACKFEET HEADWATERS ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, GLACIER−TWO MEDICINE ALLIANCE, NATIONAL
                    PARKS CONSERVATION ASSOCIATION, WILDERNESS SOCIETY ;
                    USCA Case Number 14−5193. ORDERED that the motion be granted, and this
                    case is hereby held in abeyance pending further order of the court. The
                    appellants are directed to file status reports at 60−day intervals beginning
                    December 30, 2014. The parties are directed to file motions to govern future
                    proceedings in this case within 30 days of the completion of the district court
                    proceedings in United States District Court for the District of Columbia. (kb)
                    (Entered: 10/31/2014)
11/07/2014   45     ADMINISTRATIVE RECORD Appendix Vol. I, Part 1 by SOLENEX LLC.
                    (Attachments: # 1 Appendix Vol. I, Part 2, # 2 Appendix Vol. I, Part 3, # 3
                    Appendix Vol. I, Part 4, # 4 Appendix Vol. I, Part 5, # 5 Appendix Vol. I, Part
                    6, # 6 Appendix Vol. I, Part 7, # 7 Appendix Vol. II, Part 1, # 8 Appendix Vol.
                    II, Part 2, # 9 Appendix Vol. III, # 10 Appendix Vol. IV, Part 1, # 11 Appendix
                    Vol. IV, Part 2, # 12 Appendix Vol. IV, Part 3)(Lechner, Steven) (Entered:
                    11/07/2014)
04/30/2015   46     MOTION to Expedite and/or for Oral Argument by SOLENEX LLC
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven). Added MOTION
                    for Hearing on 5/1/2015 (znmw, ). (Entered: 04/30/2015)
05/11/2015   47     NOTICE in Response to Motion by WILLIAM AVEY, SALLY JEWELL,
                    FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL,
                    THOMAS J. VILSACK re 46 MOTION to Expedite and/or for Oral Argument
                    MOTION for Hearing (Storey, Ruth) (Entered: 05/11/2015)
05/21/2015          MINUTE ORDER granting 46 Motion for Hearing. It is hereby ORDERED
                    that plaintiff's motion for oral argument is GRANTED. It is further ORDERED
                    that oral argument on the parties' pending cross−motions for summary
                    judgment be set for 6/10/2015 at 2:30 p.m. in Courtroom 18 before Judge
                    Richard J. Leon. Signed by Judge Richard J. Leon on 5/21/2015. (lcrjl1, )
                    (Entered: 05/21/2015)
05/22/2015          Set/Reset Hearings: Status Conference set for 6/10/2015 02:30 PM in
                    Courtroom 18 before Judge Richard J. Leon. (tb, ) (Entered: 05/22/2015)


                                                                                                      18
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 19 of 52



06/05/2015   48     NOTICE of Filing Documents Omitted from the Appendix by SOLENEX LLC
                    re 45 Administrative Record, (Attachments: # 1 Appendix Vol. V, Part 1, # 2
                    Appendix Vol. V., Part 2, # 3 Appendix Vol. VI, Part 1, # 4 Appendix Vol. VI,
                    Part 2, # 5 Appendix Vol. VII, Part 1, # 6 Appendix Vol. VII, Part 2)(Lechner,
                    Steven) (Entered: 06/05/2015)
06/10/2015          Minute Entry: Motion Hearing held on 6/10/2015 before Judge Richard J.
                    Leon: re 33 Cross MOTION for Summary Judgment filed by TOM TIDWELL,
                    CAROL SHULL, THOMAS J. VILSACK, MIKE POOL, WILLIAM AVEY,
                    SALLY JEWELL, FAYE KRUEGER, JAMIE CONNELL, 24 MOTION for
                    Summary Judgment filed by SOLENEX LLC; motions heard and taken under
                    advisement. (Court Reporter William Zaremba) (tb) (Entered: 06/11/2015)
06/15/2015   49     TRANSCRIPT OF ORAL ARGUMENT PROCEEDINGS before Judge
                    Richard J. Leon held on June 10, 2015; Page Numbers: 1−51. Date of Issuance:
                    June 15, 2015. Court Reporter/Transcriber: William Zaremba; Telephone
                    number: (202)354−3249; Court Reporter Email Address:
                    WilliamPZaremba@gmail.com.

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 7/6/2015. Redacted Transcript Deadline set for
                    7/16/2015. Release of Transcript Restriction set for 9/13/2015.(wz) (Entered:
                    06/15/2015)
06/22/2015   50     NOTICE of Filing 2014 BLM Map by SOLENEX LLC (Attachments: # 1
                    Exhibit 2014 BLM Map)(Lechner, Steven) (Entered: 06/22/2015)
06/22/2015   51     NOTICE by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL, FAYE
                    KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J.
                    VILSACK (Attachments: # 1 Letter)(Storey, Ruth) (Entered: 06/22/2015)
07/27/2015   52     MEMORANDUM ORDER: It is hereby ordered that the plaintiff's 24 request
                    that this Court directly order defendants to lift the suspension on plaintiff's
                    lease, plaintiff's motion for summary judgment is DENIED IN PART; it is
                    further ordered that, to the extent plaintiff request that this Court demand that
                    defendants establish a schedule within which it will determined whether to lift
                    the suspension of plaintiff's lease, plaintiff's motion for summary judgment is
                    GRANTED IN PART; it is further ordered that defendant's 33 cross motion for
                    summary judgment is DENIED. SEE ORDER FOR FULL DETAILS. Signed
                    by Judge Richard J. Leon on 07/27/15. (tb) Modified on 7/27/2015 (tb).
                    (Entered: 07/27/2015)

                                                                                                           19
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 20 of 52



08/17/2015   53     RESPONSE TO ORDER OF THE COURT re 52 Order on Motion for
                    Summary Judgment,,,,, filed by WILLIAM AVEY, JAMIE CONNELL,
                    SALLY JEWELL, FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM
                    TIDWELL, THOMAS J. VILSACK. (Storey, Ruth) (Entered: 08/17/2015)
08/28/2015   54     RESPONSE re 53 Response to Order of the Court filed by SOLENEX LLC.
                    (Attachments: # 1 Exhibit 2015.7.9 ACHP Letter, # 2 Exhibit 2015.7.14 Email,
                    # 3 Exhibit 2015.7.21 USFS Letter)(Lechner, Steven) (Entered: 08/28/2015)
09/18/2015          MINUTE ORDER: Status Conference set for 10/6/2015 02:30 PM in
                    Courtroom 18 before Judge Richard J. Leon. SO ORDERED − Judge Richard
                    J. Leon on 09/18/15. (tb) (Entered: 09/18/2015)
10/05/2015   55     NOTICE by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL, MIKE
                    POOL, CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK
                    (Attachments: # 1 Letter from Advisory Council on Historic
                    Preservation)(Storey, Ruth) (Entered: 10/05/2015)
10/06/2015          Minute Entry: Status Conference held on 10/6/2015 before Judge Richard J.
                    Leon: Order forthcoming. (Court Reporter William Zaremba) (tb) (Entered:
                    10/07/2015)
10/07/2015   56     TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS before Judge
                    Richard J. Leon held on October 6, 2015; Page Numbers: 1−30. Date of
                    Issuance: October 7, 2015. Court Reporter/Transcriber: William Zaremba;
                    Telephone number: (202) 354−3249; Transcripts may be ordered by submitting
                    the Transcript Order Form.

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 10/28/2015. Redacted Transcript Deadline set for
                    11/7/2015. Release of Transcript Restriction set for 1/5/2016.(wz) (Entered:
                    10/07/2015)
10/08/2015   57     MEMORANDUM ORDER. Defendants memorandum is due by 11/23/2015,
                    Plaintiffs memorandum in response is due by 12/4/2015. It is further
                    ORDERED thereafter, the Court shall either approve or reject the defendants'
                    schedule or order such further adjustments as appropriate. After the schedule of
                    proceedings has been approved, the defendants will be required to adhere to it.
                    Any alterations will require the approval of this court and the defendants will
                    be required to explain any and all material failures to comply, which may
                    possibly be remedied by a judicial order lifting the current suspension entirely.
                    (See the Memorandum Order for Complete Details). Signed by Judge Richard
                                                                                                           20
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 21 of 52



                    J. Leon on 10/8/2015. (jth) (Entered: 10/08/2015)
11/23/2015   58     NOTICE of Response by WILLIAM AVEY, JAMIE CONNELL, SALLY
                    JEWELL, MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J.
                    VILSACK re 57 Order, Set Deadlines,,,, (Storey, Ruth) (Entered: 11/23/2015)
12/02/2015   59     Joint MOTION to Stay All Proceedings in this Case Until January 8, 2016 by
                    SOLENEX LLC (Attachments: # 1 Text of Proposed Order)(Lechner, Steven)
                    (Entered: 12/02/2015)
12/03/2015   60     ORDER: Upon consideration of the parties' 59 Joint Motion to Stay All
                    Proceedings in This Case Until January 8, 2016; it is hereby ordered that the
                    motion is GRANTED. SEE ORDER FOR MORE DETAILS. Signed by Judge
                    Richard J. Leon on 12/02/15. (tb) (Entered: 12/03/2015)
01/07/2016   61     Unopposed MOTION to Continue the Stay for Seven Days by SOLENEX LLC
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    01/07/2016)
01/08/2016          MINUTE ORDER granting 61 Unopposed Motion to Continue the Stay for
                    Seven Days. It is hereby ORDERED that the Unopposed Motion to Continue
                    the Stay for Seven Days is GRANTED. It is further ORDERED that all
                    proceedings in this case are stayed until January 15, 2016. It is further
                    ORDERED that: 1) Plaintiff's response to Defendants' November 23, 2015
                    memorandum is not due until seven days after the stay is lifted; 2) Defendants
                    shall not finalize any action to cancel Solenex's lease until after the stay is
                    lifted; 3) Either party may move to lift the stay prior to January 15, 2016; and
                    4) The parties shall file a joint status report on or before January 15, 2016,
                    advising this Court of their recommendation(s) as to how this case should
                    proceed. SO ORDERED. Signed by Judge Richard J. Leon on 01/08/2016.
                    (lcrjl1, ) (Entered: 01/08/2016)
01/14/2016          Set/Reset Deadlines: Status Report due by 1/15/2016. (tb) (Entered:
                    01/14/2016)
01/15/2016   62     Joint STATUS REPORT by SOLENEX LLC. (Lechner, Steven) (Entered:
                    01/15/2016)
01/19/2016          MINUTE ORDER. It is hereby ORDERED that the stay in the
                    above−captioned case be lifted. Signed by Judge Richard J. Leon on
                    01/19/2016. (lcrjl1, ) (Entered: 01/19/2016)
01/19/2016   63     RESPONSE re 58 Notice (Other) filed by SOLENEX LLC. (Lechner, Steven)
                    (Entered: 01/19/2016)
01/27/2016   64     MOTION to Strike 63 Response to Document or in the Alternative for Leave to
                    File Response by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL,
                    FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL,
                    THOMAS J. VILSACK (Storey, Ruth) (Entered: 01/27/2016)
02/01/2016   65     Memorandum in opposition to re 64 MOTION to Strike 63 Response to
                    Document or in the Alternative for Leave to File Response filed by SOLENEX
                    LLC. (Lechner, Steven) (Entered: 02/01/2016)
02/08/2016   66     REPLY to opposition to motion re 64 MOTION to Strike 63 Response to
                    Document or in the Alternative for Leave to File Response filed by WILLIAM

                                                                                                       21
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 22 of 52



                    AVEY, JAMIE CONNELL, SALLY JEWELL, FAYE KRUEGER, MIKE
                    POOL, CAROL SHULL, TOM TIDWELL, THOMAS J. VILSACK. (Storey,
                    Ruth) (Entered: 02/08/2016)
02/23/2016          MINUTE ORDER granting in part and denying in part 64 Motion to Strike
                    Response to Document or in the Alternative for Leave to File Response. It is
                    hereby ORDERED that defendants' motion is GRANTED in part and that
                    defendants shall file any response to plaintiff's response within 10 days of this
                    order. It is further ORDERED that the motion is DENIED to the extent it seeks
                    to strike plaintiff's response. It is further ORDERED that a status conference be
                    set for March 10, 2016 at 12:00 p.m. in Courtroom 18 before Judge Richard J.
                    Leon. Signed by Judge Richard J. Leon on 02/23/2016. (lcrjl1, ) (Entered:
                    02/23/2016)
02/24/2016          Set/Reset Hearings: Status Conference set for 3/10/2016 at 12:00 PM in
                    Courtroom 18 before Judge Richard J. Leon. (tb) (Entered: 02/24/2016)
03/02/2016          ENTERED IN ERROR....Set/Reset Hearings: Status Conference reset for
                    4/16/2016 at 12:00 PM in Courtroom 18 before Judge Richard J. Leon. (tb)
                    Modified on 3/2/2016 (tb). (Entered: 03/02/2016)
03/02/2016          Set/Reset Hearings: Status Conference reset for 3/16/2016 at 12:00 PM in
                    Courtroom 18 before Judge Richard J. Leon. (tb) (Entered: 03/02/2016)
03/04/2016   67     RESPONSE to Plaintiff's Response to Defendants' Nov. 23, 2015
                    Memorandum filed by WILLIAM AVEY, JAMIE CONNELL, SALLY
                    JEWELL, FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM
                    TIDWELL, THOMAS J. VILSACK. (Storey, Ruth) (Entered: 03/04/2016)
03/16/2016          Minute Entry: Status Conference held on 3/16/2016 before Judge Richard J.
                    Leon. (Court Reporter William) (tb) (Entered: 03/17/2016)
03/17/2016   68     NOTICE by WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL, FAYE
                    KRUEGER, MIKE POOL, CAROL SHULL, TOM TIDWELL, THOMAS J.
                    VILSACK (Attachments: # 1 Attachment 1)(Storey, Ruth) (Entered:
                    03/17/2016)
03/17/2016   69     TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS before Judge
                    Richard J. Leon held on March 16, 2016; Page Numbers: 1−12. Date of
                    Issuance: March 17, 2016. Court Reporter/Transcriber: William Zaremba;
                    Telephone number: (202) 354−3249. Transcripts may be ordered by submitting
                    the Transcript Order Form.

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.
                                                                                                           22
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 23 of 52



                    Redaction Request due 4/7/2016. Redacted Transcript Deadline set for
                    4/17/2016. Release of Transcript Restriction set for 6/15/2016.(wz) (Entered:
                    03/17/2016)
03/28/2016   70     NOTICE of Intent to Move for Leave to File an Amended and Supplemental
                    Complaint by SOLENEX LLC (Lechner, Steven) (Entered: 03/28/2016)
04/15/2016   71     First MOTION for Leave to File an Amended and Supplemental Complaint by
                    SOLENEX LLC (Attachments: # 1 Exhibit proposed First Amended and
                    Supplemental Complaint, # 2 Exhibit proposed Order)(Lechner, Steven)
                    (Entered: 04/15/2016)
04/29/2016   72     RESPONSE re 71 First MOTION for Leave to File an Amended and
                    Supplemental Complaint filed by WILLIAM AVEY, JAMIE CONNELL,
                    SALLY JEWELL, FAYE KRUEGER, MIKE POOL, CAROL SHULL, TOM
                    TIDWELL, THOMAS J. VILSACK. (Storey, Ruth) (Entered: 04/29/2016)
05/05/2016          MINUTE ORDER granting 71 Plaintiff's Motion for Leave to File an
                    Amended and Supplemental Complaint. It is hereby ordered the motion is
                    GRANTED, and that [71−1] Plaintiff's First Amended and Supplemental
                    Complaint is deemed filed as of the date of this order. Signed by Judge Richard
                    J. Leon on 05/05/2016. (lcrjl1, ) (Entered: 05/05/2016)
05/05/2016   73     FIRST AMENDED AND SUPPLEMENTAL COMPLAINT against
                    WILLIAM AVEY, JAMIE CONNELL, SALLY JEWELL, TOM TIDWELL,
                    THOMAS J. VILSACK, MICHAEL CONNOR, NEIL KORNZE, ADEN L.
                    SEIDLITZ, LEANNE MARTEN, STEPHANIE TOOTHMAN filed by
                    SOLENEX LLC.(znmw) (Entered: 05/06/2016)
05/10/2016   74     Second MOTION to Intervene by BLACKFEET HEADWATERS
                    ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE, MONTANA
                    WILDERNESS ASSOCIATION, NATIONAL PARKS CONSERVATION
                    ASSOCIATION, WILDERNESS SOCIETY, PIKUNI TRADITIONALIST
                    ASSOCIATION (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1, # 3
                    Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit
                    7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Text of Proposed Order,
                    # 13 Proposed Answer, # 14 Disclosure of Corporate Affiliations and Financial
                    Interests)(Preso, Timothy) (Entered: 05/10/2016)
05/16/2016   75     ANSWER to 73 Amended Complaint by WILLIAM AVEY, JAMIE
                    CONNELL, MICHAEL CONNOR, SALLY JEWELL, NEIL KORNZE,
                    FAYE KRUEGER, LEANNE MARTEN, MIKE POOL, ADEN L. SEIDLITZ,
                    CAROL SHULL, TOM TIDWELL, STEPHANIE TOOTHMAN, THOMAS J.
                    VILSACK. Related document: 73 Amended Complaint filed by SOLENEX
                    LLC.(Storey, Ruth) (Entered: 05/16/2016)
05/27/2016   76     Memorandum in opposition to re 74 Second MOTION to Intervene filed by
                    SOLENEX LLC. (Attachments: # 1 Exhibit Applicants' Motion to Stay
                    Briefing, # 2 Exhibit Order Granting Motion to Stay Briefing)(Lechner,
                    Steven) (Entered: 05/27/2016)
06/01/2016   77     MOTION for Attorney Fees and Expenses Under EAJA by SOLENEX LLC
                    (Attachments: # 1 Exhibit Longwell Declaration, # 2 Exhibit Lechner
                    Declaration, # 3 Exhibit Solenex Expenses)(Lechner, Steven) (Entered:
                    06/01/2016)

                                                                                                         23
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 24 of 52



06/01/2016   78     Unopposed MOTION to Stay re 77 MOTION for Attorney Fees and Expenses
                    Under EAJA by SOLENEX LLC (Attachments: # 1 Text of Proposed
                    Order)(Lechner, Steven) (Entered: 06/01/2016)
06/06/2016          MINUTE ORDER granting 78 Unopposed Motion to Stay Proceedings
                    Regarding Plaintiff's Application for an Award of Attorney's Fees and
                    Expenses under the Equal Access to Justice Act ("EAJA"). It is hereby
                    ORDERED that the motion is GRANTED and that all EAJA proceedings in
                    this case are stayed until further order of this Court. It is further ORDERED
                    that either party may move to lift the stay, if necessary. Signed by Judge
                    Richard J. Leon on 06/06/2016. (lcrjl1, ) (Entered: 06/06/2016)
06/06/2016   79     REPLY to opposition to motion re 74 Second MOTION to Intervene filed by
                    BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE
                    ALLIANCE, MONTANA WILDERNESS ASSOCIATION, NATIONAL
                    PARKS CONSERVATION ASSOCIATION, PIKUNI TRADITIONALIST
                    ASSOCIATION, WILDERNESS SOCIETY. (Preso, Timothy) (Entered:
                    06/06/2016)
06/20/2016   80     Unopposed MOTION for Extension of Time to File Index to Administrative
                    Record by WILLIAM AVEY, JAMIE CONNELL, MICHAEL CONNOR,
                    SALLY JEWELL, NEIL KORNZE, LEANNE MARTEN, ADEN L.
                    SEIDLITZ, TOM TIDWELL, STEPHANIE TOOTHMAN, THOMAS J.
                    VILSACK (Storey, Ruth) (Entered: 06/20/2016)
06/24/2016   81     Joint STATUS REPORT and Proposed Briefing Schedule by SOLENEX LLC.
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    06/24/2016)
06/27/2016   82     ORDER re 81 Joint Status Report and Proposed Briefing Schedule filed by
                    SOLENEX LLC: It is hereby ordered that the defendant's shall file an index to
                    their administrative record due by 6/24/2016. Plaintiff shall file any motions to
                    complete/supplement the administrative record. and/or for discovery beyond
                    the administrative record. Plaintiff's summary judgment motion due by
                    8/26/2016. Defendant's Response/Cross Motion due by 9/26/2016. Plaintiff's
                    Reply/Response to Cross Motion due by 10/26/2016. Defendant's Reply to
                    Cross Motion due by 11/10/2016. Plaintiff's appendix containing portions of
                    the administrative record cited or relied up by the parties due by 12/1/2016. It
                    is further ordered that a date for oral argument on the parties' motions will be
                    set in a subsequent order. Signed by Judge Richard J. Leon on 06/26/16. (tb)
                    (Entered: 06/27/2016)
07/05/2016   83     Unopposed MOTION to Amend/Correct Scheduling Order by WILLIAM
                    AVEY, JAMIE CONNELL, MICHAEL CONNOR, SALLY JEWELL, NEIL
                    KORNZE, LEANNE MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL,
                    STEPHANIE TOOTHMAN, THOMAS J. VILSACK (Storey, Ruth) (Entered:
                    07/05/2016)
07/07/2016          MINUTE ORDER granting 83 Unopposed Motion to Amend Scheduling
                    Order. It is hereby ORDERED that the motion is GRANTED. It is further
                    ORDERED the schedule established in the Court's 82 Scheduling Order dated
                    June 27, 2016 is modified as follows: Federal Defendants will file the final
                    Index to the Administrative Record and will have provided the documents
                    constituting the Administrative Record to Plaintiff's counsel on or before July

                                                                                                        24
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 25 of 52



                    8, 2016; Plaintiff will file any motion seeking to complete or supplement the
                    Administrative Record on or before August 12, 2016; Plaintiff will file its
                    Motion for Summary Judgment on or before September 12, 2016. Signed by
                    Judge Richard J. Leon on 07/07/2016. (lcrjl1, ) (Entered: 07/07/2016)
07/08/2016   84     NOTICE Of Filing Administrative Record Index by WILLIAM AVEY, JAMIE
                    CONNELL, MICHAEL CONNOR, SALLY JEWELL, NEIL KORNZE,
                    LEANNE MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL, STEPHANIE
                    TOOTHMAN, THOMAS J. VILSACK (Attachments: # 1 Eshibit A, # 2
                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Storey,
                    Ruth) (Entered: 07/08/2016)
07/08/2016          Set/Reset Deadlines: Administrative Record due by 7/8/2016. Motion seeking
                    complete or supplemental administrative record due by 8/12/2016. Summary
                    Judgment motions due by 9/12/2016. (tb) (Entered: 07/08/2016)
08/12/2016   85     Consent MOTION for Extension of Time to File Motion to
                    Complete/Supplement the Record by SOLENEX LLC (Attachments: # 1 Text
                    of Proposed Order)(Lechner, Steven) (Entered: 08/12/2016)
08/12/2016          MINUTE ORDER: Upon consideration of Plaintiff's Unopposed Motion for a
                    Seven−Day Extension of Time to Move to Complete/Supplement the
                    Administrative Record, and/or for Discovery Beyond the Administrative
                    Record 85 , it is hereby ORDERED that the Motion is GRANTED and that the
                    plaintiff shall have to and including 08/19/16 in which to move to
                    complete/supplement the administrative record, and/or for discovery beyond
                    the administrative record. Signed by Judge Richard J. Leon on 08/12/16.
                    (lcrjl1, ) (Entered: 08/12/2016)
08/14/2016          Set/Reset Deadlines: Plaintiff shall have to and including 8/19/16 within which
                    to move to complete/supplement the administrative record, and/or for
                    discovery beyond the administrative record. (jth) (Entered: 08/14/2016)
08/17/2016   86     Joint MOTION for Protective Order by WILLIAM AVEY, JAMIE
                    CONNELL, MICHAEL CONNOR, S. M. R. JEWELL, NEIL KORNZE,
                    LEANNE MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL, STEPHANIE
                    TOOTHMAN, THOMAS J. VILSACK (Attachments: # 1 Proposed
                    Order)(Storey, Ruth) (Entered: 08/17/2016)
08/19/2016   87     NOTICE regarding Defendants' administrative record by SOLENEX LLC
                    (Lechner, Steven) (Entered: 08/19/2016)
08/22/2016   88     PROTECTIVE ORDER: It is hereby ordered that the 86 Joint Motion for
                    Protective Order is GRANTED and ORDERS that any references in briefs or
                    other filings concerning the information in the listed reports will be filed under
                    seal to preserve confidentially. Signed by Judge Richard J. Leon on 08/20/16.
                    (tb) (Entered: 08/22/2016)
09/12/2016   89     MOTION for Summary Judgment by SOLENEX LLC (Attachments: # 1
                    Memorandum in Support, # 2 Statement of Facts)(Lechner, Steven) (Entered:
                    09/12/2016)
09/15/2016   90     MOTION for Ruling on Motion to Intervene or Leave to File Brief as Amici
                    Curiae by BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO
                    MEDICINE ALLIANCE, MONTANA WILDERNESS ASSOCIATION,

                                                                                                         25
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 26 of 52



                    NATIONAL PARKS CONSERVATION ASSOCIATION, PIKUNI
                    TRADITIONALIST ASSOCIATION, WILDERNESS SOCIETY
                    (Attachments: # 1 Proposed Order)(Preso, Timothy) (Entered: 09/15/2016)
09/19/2016   91     Unopposed MOTION for Leave to File Amici Curiae Brief by MONTANA
                    PETROLEUM ASSOCIATION, CHAMBER OF COMMERCE OF THE
                    UNITED STATES OF AMERICA (Attachments: # 1 Exhibit Proposed Brief
                    of Amici Curiae Chamber of Commerce of the United States of America and
                    the Montana Petroleum Association)(Porter, James) (Entered: 09/19/2016)
09/23/2016   92     Unopposed MOTION for Extension of Time to File by JAMIE CONNELL,
                    MICHAEL CONNOR, S. M. R. JEWELL, NEIL KORNZE, LEANNE
                    MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL, STEPHANIE
                    TOOTHMAN, THOMAS J. VILSACK (Storey, Ruth) (Entered: 09/23/2016)
09/26/2016          MINUTE ORDER: Upon consideration of Defendants' Unopposed Motion for
                    Extension of Time 92 , it is hereby ORDERED that the Motion is GRANTED.
                    It is further ORDERED that the following schedule will now govern the case:
                    (1) On or before 10/03/16, defendants shall file their response to plaintiff's
                    motion for summary judgment and their own motion for summary judgment
                    and supporting memorandum; (2) On or before 11/02/16, plaintiff shall file its
                    response to defendants' motion for summary judgment and its reply in support
                    of its motion for summary judgment; (3) On or before 11/17/16, defendants
                    shall file their reply in support of their motion for summary judgment; and (4)
                    On or before 12/08/16, plaintiff shall file an appendix containing those portions
                    of the administrative record cited or relied upon by the parties. Signed by Judge
                    Richard J. Leon on 09/26/16. (lcrjl1) (Entered: 09/26/2016)
09/28/2016          Set/Reset Deadlines: Cross Motions due by 10/3/2016. Response to Cross
                    Motions due by 11/2/2016. Reply to Cross Motions due by 11/17/2016.
                    Response to Motion for Summary Judgment due by 10/3/2016. Reply to
                    Motion for Summary Judgment due by 11/2/2016. Plaintiff shall file an
                    appendix by 12/8/2016. (tb) (Entered: 09/28/2016)
10/03/2016   93     Cross MOTION for Summary Judgment by WILLIAM AVEY, JAMIE
                    CONNELL, MICHAEL CONNOR, S. M. R. JEWELL, NEIL KORNZE,
                    ADEN L. SEIDLITZ, TOM TIDWELL, STEPHANIE TOOTHMAN,
                    THOMAS J. VILSACK (Attachments: # 1 Memorandum in Support, # 2
                    Statement of Material Facts)(Storey, Ruth) (Entered: 10/03/2016)
10/03/2016   94     Memorandum in opposition to re 89 MOTION for Summary Judgment filed by
                    WILLIAM AVEY, JAMIE CONNELL, MICHAEL CONNOR, S. M. R.
                    JEWELL, NEIL KORNZE, ADEN L. SEIDLITZ, TOM TIDWELL,
                    STEPHANIE TOOTHMAN, THOMAS J. VILSACK. (See Docket Entry 93 to
                    view document). (znmw) (Entered: 10/04/2016)
10/07/2016   95     NOTICE of Appearance by Joel William West Williams on behalf of
                    BLACKFEET TRIBE (Williams, Joel) (Entered: 10/07/2016)
10/07/2016   96     MOTION for Leave to File Amicus Curiae Brief by BLACKFEET TRIBE
                    (Attachments: # 1 Exhibit)(Williams, Joel) (Entered: 10/07/2016)
10/10/2016   97     MOTION for Leave to File Amicus Brief in Opposition to Plaintiff's Motion
                    for Summary Judgment and in Support of Federal Defendants' Motion for
                    Summary Judgment by BLACKFEET HEADWATERS ALLIANCE,

                                                                                                        26
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 27 of 52



                    GLACIER−TWO MEDICINE ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, NATIONAL PARKS CONSERVATION ASSOCIATION,
                    PIKUNI TRADITIONALIST ASSOCIATION, WILDERNESS SOCIETY
                    (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order)(Preso, Timothy) Modified on 10/11/2016 (znmw). (Entered:
                    10/10/2016)
10/27/2016    98    Unopposed MOTION for Briefing Schedule To Be Amended by SOLENEX
                    LLC (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    10/27/2016)
11/10/2016    99    Memorandum in opposition to re 93 Cross MOTION for Summary Judgment
                    filed by SOLENEX LLC. (Lechner, Steven) (Entered: 11/10/2016)
11/10/2016   100    REPLY to opposition to motion re 89 MOTION for Summary Judgment filed
                    by SOLENEX LLC. (Lechner, Steven) (Entered: 11/10/2016)
11/16/2016          MINUTE ORDER: Upon consideration of plaintiff's Unopposed Motion to
                    Amend the Briefing Schedule 98 , it is hereby ORDERED that the Motion is
                    GRANTED nunc pro tunc and the following schedule is adopted: (1) On or
                    before 11/10/16, plaintiff shall have filed its response to defendants' motion for
                    summary judgment and its reply in support of its motion for summary
                    judgment; (2) On or before 12/01/16, defendants shall file their reply in support
                    of their motion for summary judgment; and (3) On or before 12/22/16, plaintiff
                    shall file an appendix containing those portions of the administrative record
                    cited or relied upon by the parties. Signed by Judge Richard J. Leon on
                    11/16/16. (lcrjl1) (Entered: 11/16/2016)
11/17/2016          Set/Reset Deadlines: Plaintiff's response to defendants' motion for summary
                    judgment and reply in support of its motion for summary judgment is due by
                    11/10/2016; Defendants reply in support of their cross−motion for summary
                    judgment is due by 12/1/2016; Plaintiff shall file an appendix containing those
                    portions of the administrative record cited or relied upon by the parties by
                    12/22/2016. (jth) (Entered: 11/17/2016)
11/28/2016   101    Unopposed MOTION for Extension of Time to File Response/Reply by
                    WILLIAM AVEY, JAMIE CONNELL, MICHAEL CONNOR, S. M. R.
                    JEWELL, NEIL KORNZE, LEANNE MARTEN, ADEN L. SEIDLITZ, TOM
                    TIDWELL, STEPHANIE TOOTHMAN, THOMAS J. VILSACK (Storey,
                    Ruth) (Entered: 11/28/2016)
11/28/2016          MINUTE ORDER: Upon consideration of the Second Motion to Intervene 74 ,
                    it is hereby ORDERED that the applicants' Motion for as−of−right intervention
                    is GRANTED. It is further ORDERED that the Motion for Ruling 90 and
                    Motion to File Brief 97 are also GRANTED, and defendant−intervenors'
                    proposed brief [97−1] is deemed filed. It is further ORDERED that the briefing
                    schedule is amended as follows: Plaintiff may file a supplemental brief
                    responding to defendant−intervenors' brief within 14 days of the filing of this
                    minute order, and defendant's and defendant−intervenors' replies in support of
                    defendant's motion for summary judgment shall be filed within 28 days of the
                    filing of this minute order. Defendant's Unopposed Motion for Extension of
                    Time 101 is therefore DISMISSED as MOOT. SO ORDERED. Signed by
                    Judge Richard J. Leon on 11/28/16. (lcrjl1) (Entered: 11/28/2016)
11/28/2016
                                                                                                         27
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 28 of 52



                    MMINUTE ORDER: Upon consideration of the Motion by the United States
                    Chamber of Commerce and the Montana Petroleum Association for Leave to
                    Appear as Amici Curiae 91 , it is hereby ORDERED that the Motion is
                    GRANTED and that the proposed amici curiae brief is deemed filed. Signed by
                    Judge Richard J. Leon on 11/28/16. (lcrjl1) (Entered: 11/28/2016)
11/28/2016          MMINUTE ORDER: Upon consideration of the Motion of Blackfeet Tribe for
                    Leave to File Brief as Amicus Curiae 96 , it is hereby ORDERED that the
                    Motion is GRANTED and that the proposed amicus curiae brief is deemed
                    filed. Signed by Judge Richard J. Leon on 11/28/16. (lcrjl1) (Entered:
                    11/28/2016)
11/28/2016   102    ANSWER to 73 Amended Complaint by BLACKFEET HEADWATERS
                    ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE, MONTANA
                    WILDERNESS ASSOCIATION, NATIONAL PARKS CONSERVATION
                    ASSOCIATION, PIKUNI TRADITIONALIST ASSOCIATION,
                    WILDERNESS SOCIETY. Related document: 73 Amended Complaint filed
                    by SOLENEX LLC.(znmw) (Entered: 11/29/2016)
11/28/2016   103    Corporate Disclosure Statement by BLACKFEET HEADWATERS
                    ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE, MONTANA
                    WILDERNESS ASSOCIATION, NATIONAL PARKS CONSERVATION
                    ASSOCIATION, PIKUNI TRADITIONALIST ASSOCIATION,
                    WILDERNESS SOCIETY. (znmw) (Entered: 11/29/2016)
11/28/2016   104    Memorandum in opposition to re 89 MOTION for Summary Judgment filed by
                    BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE
                    ALLIANCE, MONTANA WILDERNESS ASSOCIATION, NATIONAL
                    PARKS CONSERVATION ASSOCIATION, PIKUNI TRADITIONALIST
                    ASSOCIATION, WILDERNESS SOCIETY. (znmw) (Entered: 11/29/2016)
11/28/2016   105    AMICUS BRIEF by CHAMBER OF COMMERCE OF THE UNITED
                    STATES OF AMERICA, MONTANA PETROLEUM ASSOCIATION.
                    (znmw) (Entered: 11/29/2016)
11/28/2016   106    AMICUS BRIEF by BLACKFEET TRIBE. (znmw) (Entered: 11/29/2016)
12/06/2016   107    Unopposed MOTION for Briefing Schedule To Be Amended by SOLENEX
                    LLC (Attachments: # 1 Text of Proposed Order)(Lechner, Steven) (Entered:
                    12/06/2016)
12/07/2016   108    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Aurora R.
                    Janke, :Firm− Earthjustice, :Address− 313 East Main St. Bozeman, MT 59715.
                    Phone No. − 406−586−9699. Fax No. − 406−586−9695 Filing fee $ 100,
                    receipt number 0090−4767709. Fee Status: Fee Paid. by BLACKFEET
                    HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE,
                    MONTANA WILDERNESS ASSOCIATION, NATIONAL PARKS
                    CONSERVATION ASSOCIATION, PIKUNI TRADITIONALIST
                    ASSOCIATION, WILDERNESS SOCIETY (Attachments: # 1 Declaration of
                    Aurora R. Janke, # 2 Proposed Order)(Preso, Timothy) (Entered: 12/07/2016)
12/10/2016          MINUTE ORDER: Upon consideration of plaintiff's Unopposed Motion to
                    Amend the Briefing Schedule 107 , it is hereby ORDERED that the Motion is
                    GRANTED and that the following schedule shall govern the remaining
                    briefing in this case: (1) On or before 12/16/16, plaintiff shall file a

                                                                                                  28
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 29 of 52



                    supplemental brief in opposition to defendant−intervenors' brief; (2) on or
                    before 01/06/17, defendants and defendant−intervenors shall file their reply
                    briefs; and (3) on or before 01/20/17, plaintiff shall file an appendix containing
                    those portions of the administrative record cited or relied upon by the parties.
                    Signed by Judge Richard J. Leon on 12/10/16. (lcrjl1) (Entered: 12/10/2016)
12/10/2016          MINUTE ORDER: Upon consideration of the Unopposed Motion of Aurora R.
                    Janke to Appear Pro Hac Vice 108 , it is hereby ORDERED that the Motion is
                    GRANTED and that Aurora R. Janke is admitted pro hac vice in this matter.
                    Signed by Judge Richard J. Leon on 12/10/16. (lcrjl1) (Entered: 12/10/2016)
12/12/2016          Set/Reset Deadlines: Supplemental brief due by 12/16/2016. Response due by
                    1/6/2017. Reply due by 1/20/2017. (tb) (Entered: 12/12/2016)
12/16/2016   109    SUPPLEMENTAL MEMORANDUM re 104 Memorandum in Opposition,
                    filed by SOLENEX LLC. (Lechner, Steven) Modified event title on
                    12/19/2016 (znmw). (Entered: 12/16/2016)
12/20/2016   110    MANDATE of USCA as to 28 Notice of Appeal to DC Circuit Court, filed by
                    BLACKFEET HEADWATERS ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, GLACIER−TWO MEDICINE ALLIANCE, NATIONAL
                    PARKS CONSERVATION ASSOCIATION, WILDERNESS SOCIETY ;
                    USCA Case Number 14−5193. (Attachments: # 1 USCA Order 14−5193)(td)
                    (Entered: 12/20/2016)
12/20/2016   111    NOTICE of Appearance by Marissa Ann Piropato on behalf of WILLIAM
                    AVEY, JAMIE CONNELL, MICHAEL CONNOR, S. M. R. JEWELL, NEIL
                    KORNZE, LEANNE MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL,
                    STEPHANIE TOOTHMAN, THOMAS J. VILSACK (Piropato, Marissa)
                    (Entered: 12/20/2016)
01/06/2017   112    REPLY to opposition to motion re 93 Cross MOTION for Summary Judgment
                    filed by BLACKFEET HEADWATERS ALLIANCE, GLACIER−TWO
                    MEDICINE ALLIANCE, MONTANA WILDERNESS ASSOCIATION,
                    NATIONAL PARKS CONSERVATION ASSOCIATION, PIKUNI
                    TRADITIONALIST ASSOCIATION, WILDERNESS SOCIETY.
                    (Attachments: # 1 Exhibit)(Preso, Timothy) (Entered: 01/06/2017)
01/06/2017   113    REPLY to opposition to motion re 93 Cross MOTION for Summary Judgment
                    filed by WILLIAM AVEY, JAMIE CONNELL, MICHAEL CONNOR, S. M.
                    R. JEWELL, NEIL KORNZE, FAYE KRUEGER, LEANNE MARTEN,
                    MIKE POOL, ADEN L. SEIDLITZ, CAROL SHULL, TOM TIDWELL,
                    STEPHANIE TOOTHMAN, THOMAS J. VILSACK. (Most, John) (Entered:
                    01/06/2017)
01/19/2017   114    ADMINISTRATIVE RECORD Appendix Vol. VIII, Part 1 by SOLENEX
                    LLC. (Attachments: # 1 Appendix Vol. VIII, Part 2, # 2 Appendix Vol. VIII,
                    Part 3, # 3 Appendix Vol. VIII, Part 4, # 4 Appendix Vol. VIII, Part
                    5)(Lechner, Steven) (Entered: 01/19/2017)
01/23/2017   115    ADMINISTRATIVE RECORD Appendix Vol. IX, Part 1 by SOLENEX LLC.
                    (Attachments: # 1 Appendix Vol. IX, Part 2, # 2 Appendix Vol. IX, Part 3, # 3
                    Appendix Vol. IX, Part 4, # 4 Appendix Vol. IX, Part 5, # 5 Appendix Vol. IX,
                    Part 6, # 6 Appendix Vol. IX, Part 7, # 7 Appendix Vol. IX, Part 8, # 8
                    Appendix Vol. IX, Part 9, # 9 Appendix Vol. IX, Part 10, # 10 Appendix Vol.

                                                                                                         29
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 30 of 52



                    IX, Part 11, # 11 Appendix Vol. IX, Part 12, # 12 Appendix Vol. IX, Part 13, #
                    13 Appendix Vol. IX, Part 14, # 14 Appendix Vol. IX, Part 15)(Lechner,
                    Steven) (Entered: 01/23/2017)
01/23/2017   116    ADMINISTRATIVE RECORD Appendix Vol. X, Part 1 by SOLENEX LLC.
                    (Attachments: # 1 Appendix Vol. X, Part 2, # 2 Appendix Vol. X, Part 3, # 3
                    Appendix Vol. X, Part 4, # 4 Appendix Vol. X, Part 5, # 5 Appendix Vol. X,
                    Part 6, # 6 Appendix Vol. X, Part 7, # 7 Appendix Vol. X, Part 8)(Lechner,
                    Steven) (Entered: 01/23/2017)
02/28/2017   117    NOTICE of Filing (i) declarations certifying supplements to the administrative
                    record, and (ii) supplemental indices to the administrative record, by JAMIE
                    CONNELL, MICHAEL CONNOR, S. M. R. JEWELL, NEIL KORNZE,
                    LEANNE MARTEN, ADEN L. SEIDLITZ, TOM TIDWELL, STEPHANIE
                    TOOTHMAN, THOMAS J. VILSACK (Attachments: # 1 Exhibit BLM
                    certifying declaration, # 2 Exhibit Forest Service certifying declaration)(Most,
                    John) (Entered: 02/28/2017)
03/29/2017          MINUTE ORDER: In light of the Court's prior 06/16/16 minute order granting
                    Unopposed Motion to Stay Proceedings Regarding Plaintiff's Application for
                    an Award of Attorney's Fees and Expenses 78 , it is formally ORDERED that
                    Plaintiff's Application for an Award of Attorney's Fees 77 is held in abeyance
                    until further order of this Court. As noted in the Court's prior Minute Order,
                    either party may move to have the Court lift the stay. Signed by Judge Richard
                    J. Leon on 03/29/17. (lcrjl1) (Entered: 03/29/2017)
05/19/2017   118    NOTICE of Appearance by John S. Most on behalf of S. M. R. JEWELL
                    (Most, John) (Entered: 05/19/2017)
05/19/2017   119    NOTICE of Appearance by Clare Marie Boronow on behalf of All Defendants
                    (Boronow, Clare) (Entered: 05/19/2017)
05/22/2017   120    NOTICE to Clerk of Automatic Substitution of Parties Defendant in accord
                    with Fed. R. Civ. P. 25(d) by S. M. R. JEWELL (Most, John) (Entered:
                    05/22/2017)
05/31/2017   121    MOTION to Expedite and/or for Oral Argument by SOLENEX LLC
                    (Attachments: # 1 Text of Proposed Order)(Lechner, Steven). Added MOTION
                    for Hearing (Oral Argument) on 6/1/2017 (znmw). (Entered: 05/31/2017)
06/13/2017   122    RESPONSE re 121 MOTION to Expedite and/or for Oral Argument MOTION
                    for Hearing filed by TOM TIDWELL, RYAN ZINKE. (Most, John) (Entered:
                    06/13/2017)
06/13/2017   123    RESPONSE re 121 MOTION to Expedite and/or for Oral Argument MOTION
                    for Hearing filed by BLACKFEET HEADWATERS ALLIANCE,
                    GLACIER−TWO MEDICINE ALLIANCE, MONTANA WILDERNESS
                    ASSOCIATION, NATIONAL PARKS CONSERVATION ASSOCIATION,
                    PIKUNI TRADITIONALIST ASSOCIATION, WILDERNESS SOCIETY.
                    (Janke, Aurora) (Entered: 06/13/2017)
07/07/2017   124    NOTICE of Filing Declaration Certifying Supplements to Forest Service
                    Administrative Record by RYAN ZINKE (Attachments: # 1 Vaculik
                    declaration with attached indices)(Most, John) (Entered: 07/07/2017)
09/26/2017
                                                                                                       30
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 31 of 52



                    MINUTE ORDER: It is hereby ORDERED that the stay in the proceedings
                    regarding plaintiff's application for an award of attorney's fees and expenses
                    under the Equal Access to Justice Act be lifted. It is further ORDERED that,
                    upon consideration of 77 Plaintiff's Application for an Award of Attorney's
                    Fees and Expenses Under the Equal Access to Justice Act, the motion is
                    DISMISSED WITHOUT PREJUDICE. If appropriate, plaintiff may
                    reconstitute and refile its motion following resolution of the remaining claims
                    in this case. Signed by Judge Richard J. Leon on 09/26/2017. (lcrjl1) (Entered:
                    09/26/2017)
02/07/2018   125    NOTICE of filing of map supplementing administrative record and of
                    certifying declaration by RYAN ZINKE (Attachments: # 1 Exhibit Map, # 2
                    Exhibit Certifying Declaration)(Most, John) (Entered: 02/07/2018)
02/26/2018          MINUTE SCHEDULING ORDER. It is hereby ORDERED that a motions
                    hearing on 89 Plaintiff's Motion for Summary Judgment and 93 Federal
                    Defendants' Cross−Motion for Summary Judgment shall be held on March 14,
                    2018 at 3:30 PM in Courtroom 18 before Judge Richard J. Leon. SO
                    ORDERED. Signed by Judge Richard J. Leon on 2/26/2018. (lcrjl1) (Entered:
                    02/26/2018)
03/14/2018          Minute Entry for Proceedings held before Judge Richard J. Leon: Motions
                    Hearing held on 3/14/2018 re: 89 Motion for Summary Judgment filed by
                    Plaintiff SOLENEX LLC, and 93 Cross Motion for Summary Judgment filed
                    by Federal Defendants' RYAN ZINKE, ET AL., Both Motions 89 93 were
                    Heard and Taken Under Advisement. (Court Reporter: William P. Zaremba)
                    (jth) (Entered: 03/14/2018)
04/03/2018   126    TRANSCRIPT OF MOTIONS HEARING PROCEEDINGS before Judge
                    Richard J. Leon held on March 14, 2018; Page Numbers: 1−50. Date of
                    Issuance: April 3, 2018. Court Reporter/Transcriber: William Zaremba;
                    Telephone number: (202) 354−3249. Transcripts may be ordered by submitting
                    the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the c ourt reporter referenced
                    above. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, PDF or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 4/24/2018. Redacted Transcript Deadline set for
                    5/4/2018. Release of Transcript Restriction set for 7/2/2018.(wz) (Entered:
                    04/03/2018)
05/01/2018   127    MOTION to Withdraw as Attorney by BLACKFEET HEADWATERS
                    ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE, MONTANA

                                                                                                           31
    Case 1:13-cv-00993-RJL Document 134 Filed 11/20/18 Page 32 of 52



                      WILDERNESS ASSOCIATION, NATIONAL PARKS CONSERVATION
                      ASSOCIATION, PIKUNI TRADITIONALIST ASSOCIATION,
                      WILDERNESS SOCIETY (Attachments: # 1 Text of Proposed Order)(Janke,
                      Aurora) (Entered: 05/01/2018)
05/04/2018            MINUTE ORDER granting 127 Motion to Withdraw as Attorney for
                      Defendant−Intervenors by AURORA R. JANKE. It is hereby ORDERED that
                      Attorney AURORA R. JANKE's appearance in this matter is terminated. SO
                      ORDERED. By Judge Richard J. Leon on 5/4/2018. (jth) (Entered:
                      05/04/2018)
05/04/2018   128      NOTICE of Appearance by William Perry Pendley on behalf of SOLENEX
                      LLC (Pendley, William) (Entered: 05/04/2018)
05/10/2018   129      NOTICE OF WITHDRAWAL OF APPEARANCE as to SOLENEX LLC.
                      Attorney Steven James Lechner terminated. (Pendley, William) (Entered:
                      05/10/2018)
09/24/2018   130   36 MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 9/24/2018.
                      (jth) (Entered: 09/24/2018)
09/24/2018   131   52 ORDER. For the reasons set forth in the accompanying Memorandum Opinion,
                      it is hereby ORDERED that plaintiff's 89 Motion for Summary Judgment is
                      GRANTED; it is further ORDERED that defendants' 93 Cross−Motion for
                      Summary Judgment is DENIED; and it is further ORDERED that plaintiff's
                      lease be reinstated. SO ORDERED. Signed by Judge Richard J. Leon on
                      9/24/2018. (jth) (Entered: 09/24/2018)
11/20/2018   132      ENTERED IN ERROR.....NOTICE of Appeal to the United States Court of
                      Appeals for the D.C. Circuit by WILLIAM AVEY, JAMES E. CASON,
                      MICHAEL D. NEDD, GEORGE E. PERDUE, III, JON RABY, RYAN
                      ZINKE (Most, John) Modified on 11/20/2018 (jf). (Entered: 11/20/2018)
11/20/2018   133   33 NOTICE OF APPEAL TO DC CIRCUIT COURT as to 131 Order on Motion
                      for Summary Judgment,,, 130 Memorandum & Opinion by BLACKFEET
                      HEADWATERS ALLIANCE, GLACIER−TWO MEDICINE ALLIANCE,
                      MONTANA WILDERNESS ASSOCIATION, NATIONAL PARKS
                      CONSERVATION ASSOCIATION, PIKUNI TRADITIONALIST
                      ASSOCIATION, WILDERNESS SOCIETY. Filing fee $ 505, receipt number
                      0090−5801285. Fee Status: Fee Paid. Parties have been notified. (Preso,
                      Timothy) (Entered: 11/20/2018)
11/20/2018            NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 132 Notice
                      of Appeal was entered in error and counsel was instructed to refile said
                      pleading using the Appeal Event Category. (jf) (Entered: 11/20/2018)




                                                                                                 32
       Case
        Case1:13-cv-00993-RJL
             1:13-cv-00993-RJL Document
                                Document134
                                         133 Filed
                                              Filed11/20/18
                                                    11/20/18 Page
                                                              Page33
                                                                   1 of 3
                                                                        52



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
SOLENEX, LLC,                       )
                                    )
            Plaintiff,              )              Case No. 13-CV-993-RJL
                                    )
      v.                            )
                                    )
RYAN ZINKE, et al.,                 )
                                    )
            Defendants,             )
                                    )
      and                           )
                                    )
PIKUNI TRADITIONALIST               )
ASSOCIATION, et al.,                )
                                    )
            Defendant-Intervenors.  )
____________________________________)


                NOTICE OF APPEAL BY DEFENDANT-INTERVENORS
                 PIKUNI TRADITIONALIST ASSOCIATION, ET AL.

       Pursuant to Federal Rules of Appellate Procedure 3 and 4(a)(3), notice is hereby given

that Pikuni Traditionalist Association, Blackfeet Headwaters Alliance, Glacier-Two Medicine

Alliance, Montana Wilderness Association, National Parks Conservation Association, and The

Wilderness Society, Defendant-Intervenors in Case No. 13-CV-993-RJL, hereby appeal to the

U.S. Court of Appeals for the District of Columbia Circuit from this Court’s Memorandum

Opinion and Order entered on September 24, 2018 (ECF Nos. 130 and 131).




                                                                                                33
Case
 Case1:13-cv-00993-RJL
      1:13-cv-00993-RJL Document
                         Document134
                                  133 Filed
                                       Filed11/20/18
                                             11/20/18 Page
                                                       Page34
                                                            2 of 3
                                                                 52



Respectfully submitted this 20th day of November, 2018.

                                   /s/ Timothy J. Preso
                                   Timothy J. Preso (D.C. Bar No. 456531)
                                   Earthjustice
                                   313 E. Main St.
                                   Bozeman, MT 59715
                                   T: 406.586.9699
                                   F: 406.586.9695
                                   E: tpreso@earthjustice.org

                                   Attorney for Defendant-Intervenors Pikuni
                                   Traditionalist Association et al.




                                      2

                                                                               34
       Case
        Case1:13-cv-00993-RJL
             1:13-cv-00993-RJL Document
                                Document134
                                         133 Filed
                                              Filed11/20/18
                                                    11/20/18 Page
                                                              Page35
                                                                   3 of 3
                                                                        52



                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was today served via the Court’s CM/ECF

system on all counsel of record.

                                           /s/ Timothy J. Preso                  .
                                           Timothy J. Preso




                                                                                               35
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page36
                                                        1 of
                                                           of16
                                                              52




                                                                   36
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page37
                                                        2 of
                                                           of16
                                                              52




                                                                   37
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page38
                                                        3 of
                                                           of16
                                                              52




                                                                   38
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page39
                                                        4 of
                                                           of16
                                                              52




                                                                   39
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page40
                                                        5 of
                                                           of16
                                                              52




                                                                   40
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page41
                                                        6 of
                                                           of16
                                                              52




                                                                   41
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page42
                                                        7 of
                                                           of16
                                                              52




                                                                   42
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page43
                                                        8 of
                                                           of16
                                                              52




                                                                   43
Case
Case1:13-cv-00993-RJL
     1:13-cv-00993-RJL Document
                       Document134
                                130 Filed
                                    Filed11/20/18
                                          09/24/18 Page
                                                   Page44
                                                        9 of
                                                           of16
                                                              52




                                                                   44
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 45
                                                        10 of 52
                                                              16




                                                                   45
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 46
                                                        11 of 52
                                                              16




                                                                   46
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 47
                                                        12 of 52
                                                              16




                                                                   47
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 48
                                                        13 of 52
                                                              16




                                                                   48
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 49
                                                        14 of 52
                                                              16




                                                                   49
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 50
                                                        15 of 52
                                                              16




                                                                   50
Case 1:13-cv-00993-RJL Document 134
                                130 Filed 11/20/18
                                          09/24/18 Page 51
                                                        16 of 52
                                                              16




                                                                   51
Case
 Case1:13-cv-00993-RJL
      1:13-cv-00993-RJL Document
                         Document134
                                  131 Filed
                                       Filed11/20/18
                                             09/24/18 Page
                                                       Page52
                                                            1 of 1
                                                                 52




                                                                      52
